DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 10-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Deng et al. (CN108259703A) (hereinafter Deng).  As cited in prior actions, Deng discloses that a predicted position information of a follower object target is calculated according to current position information and first motion information.  A second movement information (speed, acceleration) of the pan/tilt camera is acquired and a posture (orientation, or direction) of the camera device is adjusted according to the predicted position information and second movement information.  Furthermore, driving a lens group to adjust a focus or focal length of the imaging device in correspondence with the determined secondary movement information.
Additional prior art Kim et al. (US Patent Publication No. 20180176470 A1) (hereinafter Kim) discloses an optical image stabilization (OIS) module contained within a camera device, wherein an object detection routine is executed, and a speed of a specified object of interest is determined.  A set of instructions for operating an OIS routine is subsequently generated to correspond with a speed of the subject.
Additional prior art Wang et al. (US Patent Publication No. 20190028646 A1) (hereinafter Wang) discloses a focusing operation according to a determined depth of an object of interest, wherein the determination of a distance between a first lens and a photosensitive element of the camera – particularly, the “depth” of the target shooting object (object of interest) is determined between the first lens and the object.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 6, and 11: 
“obtaining a first image frame and a second image frame of the to-be-photogrpahed object respectively at a first moment and a second moment, generating a first coordinate set and a second coordinate set respectively from the first image frame and the second image frame, and determining the first speed and the first direction based on the first coordinate set, the second coordinate set, and a time interval t between the first moment and the second moment, wherein the object distance comprises an object distance                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     between the to-be-photographed object and the movable lens at the second moment, and wherein the image distance comprises an image distance v between the movable lens and the imaging sensor at the second moment; calculating a second speed and a second distance based on the first speed, the first direction, the object distance, and the image distance according to the following relational expression: 
                        
                            
                                
                                    V
                                    2
                                
                                →
                            
                            =
                            
                                
                                    v
                                
                                
                                    v
                                    +
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    V
                                    1
                                
                                →
                            
                        
                    , wherein                         
                            
                                
                                    V
                                    2
                                
                                →
                            
                        
                     indicates the second speed and the second direction, and                         
                            
                                
                                    V
                                    1
                                
                                →
                            
                        
                     indicates the first speed and the first direction;”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is e ach claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486